Title: John Quincy Adams to Abigail Adams, 8 February 1797
From: Adams, John Quincy
To: Adams, Abigail


          
            My Dear Mother.
            The Hague February 8. 1797.
          
          Though not many days have elapsed since I wrote you last, and I scarcely know what I can write for your amusement, I cannot omit the acknowledgment of having recently received your kind Letter,

dated November. 11. which besides the pleasure which your Letters always afford, had the additional merit of relieving me from great anxiety on account of your health.
          The address of the President declaring his intention to retire from the public service, has been republished, translated and admired all over Europe.— But in France the usual arts of french intrigue in all their impudence and all their falsehood have been used against it. The most barefaced forgeries have been palmed upon the public in France under the name of translations and extracts of this address, and I know not whether one faithful french translation of it has appeared in that Country.— The Leyden Gazette has given one here, together with such encomiums upon the piece itself and its author, as both deserve and obtain from every virtuous mind, and has noticed the infidelity of the pretended translations published in the Paris papers.— The french Directory, or their guide, have taken a dislike to the principles and Fame of Washington, and have among other of their little projects undertaken to run him down They have been at work two years upon it, and are now in a perfect frenzy at the thought that he has placed himself beyond the reach of their weapons.— Yet they have been unable to succeed generally, even in France, where at this moment the generality of the Nation revere his character, and where his name will be remembered with veneration when they will escape detestation only inasmuch as they shall sink in oblivion.
          I have written to you in my former Letters the state of my matrimonial prospects and purposes. They remain still in the same uncertainty. When I shall be removed from hence, I intend to take my course through London, but when that will be is yet uncertain and precarious.— To live much longer in Europe, without a family, and especially if without my brother too, is what I cannot possibly think of.— My life is destined to be spent at home— I have weaned myself from the delights of large and numerous society, and can now enlarge or diminish at my own choice my mixture with it. But perpetual solitude at home, is almost as bad as imprisonment
          Your apprehensions as to the tastes and sentiments of my friend; your fears that they may be Anti-American or liable to contract too strong an attachment to the tinsel of courts was perfectly natural, and all your observations on the subject were received by me with gratitude, as I knew them to proceed from serious concern and the purest parental affection.— I should be a bold man indeed to affirm that there is no ground for them; that the Lady is superior to such

attractions and despises such splendor.— But she has goodness of heart and gentleness of disposition as well as spirit and discretion; with these qualities I shall venture upon the chances of success, and hope you will find her prove such a daughter as you would wish for your son.
          As to the idea I had at one time contemplated of an Establishment at the Southward, it is my wish that it may not give you the least concern. It was indeed founded upon the prospect of my retirement from the public Service, and you may be sure I should not have effected it, without very sufficient inducements of interest.— I am not unacquainted, and I think there is no danger that I shall forget what are the appropriate duties and obligations of either party in marriage, but if I had returned altogether to private Life, I should of course have found it necessary to pursue the most advantageous honourable means of providing for myself, wherever they might have placed me: and indeed to commence anew the practice of Law in Massachusetts, would have been so very unpromising a Prospect, that I should have been driven by necessity to seek some other more favourable.— At present my design is altogether suspended and very possibly may never be renewed.— If a political convulsion or revolution should speedily throw me upon the world, with the necessity to look out for support, where I shall be most like to find it, I shall leave to the contingencies of such a time the provision which its occasion may require. It is a fruitless as well as a painful employment to look too far into futurity.
          The Election of President and Vice-President which was preparing with so much bustle manoeuvre and intrigue when you wrote me is now concluded, and on this day I presume the choice will be ascertained and declared. From the success of French influence in settling the votes of Pennsylvania, which was the first part of the transaction transmitted to France, the revolutionizers of the world had already announced the success of their candidate, with a degree of exultation proportionate to the importance of the Event. At present the accounts received lead to the belief among the public of a different issue, and the french Directory are accordingly mortified and provoked. Their vexation at this proof that they were not able to make a President of the United States, enraged them to such a degree that they immediately ordered Mr: Pinckney, whom they had before refused to receive, to quit France, and I expect every day to see him here.— I am anxious to hear in what manner the feelings of my Countrymen will receive these accumulated indignities and

injuries, with which their too sincere and cordial friendship for France is returned.— How they will bear to be informed that the French Directory have resolved to force all the maritime and commercial Nations out of their neutrality.— They calculate upon such a party within the United States totally devoted to them as will at least disable the Government from any means of defence if not compel a submission to their most unjust dictates.
          The Directory have just discovered or fabricated a royalist conspiracy against the present Constitution of France.— If all these conspiracies are true, it is easy to judge what sort of a Government it is against which continual conspiracies are forming.— They have lately gained another splendid victory in Italy to comfort them for their disastrous attempt against Ireland. It may be a consolation to us to see that they are as impotent in every thing relative to the Sea, as they are terrible to every Nation which they can approach by Land.— Thank Heaven they cannot materially injure us, but by dividing us among ourselves.— And God Grant they may be disappointed even in their expectations from that source.
          Mr: Bourne, who has been our Vice-Consul at Amsterdam ever since my first arrival here purposes paying a visit to our Country the spring ensuing, and goes from hence to Embark from England, in the course of a few days. I have entrusted to his care, the watch which conformably to your request, I purchased for you last Winter in England, and which I have not hitherto had a good opportunity of sending.— I have been indebted to him for much kindness and many friendly attentions in this Country.
          I know not whether this Letter will find you at Quincy, or at Philadelphia— If the election has been such as is here said, (for I consider it still as very uncertain) you will probably be at the seat of Government. You will not lead there, for the present at least a life of ease or quiet; but your disposition will find consolations and encouragements, and it is my fervent prayer that the progress of Events may produce more smiling prospects, and a milder sky.
          Mr: Johnson’s son has written to his Parents that he had spent a day and night at Quincy, by your invitation and where he was much gratified by the civilities which were shewn him. This attention to the brother of my friend has added a new claim to my gratitude for your kindness.
          My friend Otis, I see succeeds Mr: Ames as representative in Congress for the district of Boston. While I lament that the public should be deprived of Mr: Ames’s services, at this early period of his

life and from so melancholy an occasion, I rejoice in the hopes that the talents and energy of Otis will be substituted in their stead.— His eloquence, his activity and his firmness will be exerted I am very confident in a good cause, and while he rises to eminence and fame himself he will promote at the same time the honour the dignity and the true interests of his Country.
          I am with steady sentiments of duty and affection, your Son,
          
            John Q. Adams.
          
        